This claim against the State of New York was filed in the Court of Claims for recovery of the amount of unemployment insurance contributions which the claimant Trust Company had paid for the period August 10 to December 31, 1939. Upon motion made by the State before trial, the claim was dismissed on the ground that it had not been filed within the time limited by the Court of Claims Act (186 Misc. 676); then, upon an appeal by the claimant to the Appellate Division, the judgment of dismissal by the Court of Claims was reversed and the case remitted to that court "for a hearing on the merits." (271 App. Div. 711, 714.)
When the parties met again in the Court of Claims, they entered into a "stipulation of agreed facts" which embodied substantially all the matters alleged in the claim and thereupon the Court of Claims awarded to the claimant a judgment for the sum demanded. An appeal by the State to the Appellate Division followed but upon the claimant's motion was dismissed by an order upon which judgment was thereafter entered in the office of the clerk of the Court of Claims. At that stage, it will be observed, the claimant had acquired the equivalent of a final judgment of affirmance in its favor by the Appellate Division. Hence the State was quite in order when it appealed from that judgment to this court as of right, two Justices of the Appellate Division having dissented (see Stevens v. Central Nat. Bank, 162 N.Y. 253, 168 N.Y. 560;  Matter of City of New York [New Court House], 216 N.Y. 489;  Silverstein v. Standard Accident Ins. Co., 221 N.Y. 332;Borenstein v. Borenstein, 272 N.Y. 407 *Page 300 
; Civ. Prac. Act, § 588, subd. 1, cl. [b]). Accordingly, we heretofore denied a motion by the claimant for dismissal of the appeal so taken by the State (298 N.Y. 860) and the appeal having since been argued before us, we now pass to a determination of the merits.
The material facts admit of a short statement. The claimant, a State banking institution subject to the New York Unemployment Insurance Law (Labor Law, art. 18), on October 11, 1939, and January 13, 1940, reported and paid unemployment insurance contributions for the period August 10 to December 31, 1939. In March, 1944, collection of unemployment insurance contributions from State banks for that period was declared unconstitutional and void because during that time national banks had not been subjected to the same exaction (Matter of Bank of Manhattan
[Murphy], 267 App. Div. 456, affd. 293 N.Y. 515). After the last-cited decision of the Appellate Division, the claimant, on June 21, 1944, filed a claim for refund with the State Department of Labor, but that claim was ultimately rejected because it was not filed within the time limited by subdivision 6 of section 570
of the Labor Law.
It was while that proceeding was pending before the Labor Department that the claimant commenced its suit in the Court of Claims, filing on February 7, 1945, its notice of intention to file a claim and on October 9, 1945, the claim itself. The Court of Claims, as we have said, dismissed that claim because it had not been filed in time. The limitation applied by the court is to be found in subdivision 4 of section 10 CTC of the Court of Claims Act. It is thereby provided: "A claim for breach of contract, express or implied, * * * shall be filed within six months after the accrual of such claim, unless the claimant shall within such time file a written notice of intention to file a claim therefor in which event the claim shall be filed within two years after such accrual."
Taking the payments of the unemployment insurance contributions in question to have been illegally compelled, the Court of Claims said that "claimant's cause of action arose immediately that it paid the tax." (186 Misc. 676, 683.) Such contributions had been paid on October 11, 1939, and January 13, 1940, as we have noticed. It followed, therefore, that the claim had long been barred as the Court of Claims held. *Page 301 
The Appellate Division was of a different opinion. In its view, the illegally enforced payments of the contributions in question gave rise to a resultant trust of which the State was statutory trustee for the benefit of the claimant as the settlor. Upon that premise the court concluded that the Statute of Limitations did not commence to run against the claimant as such settlor until after demand for a refund had been made upon the State as such trustee. We find ourselves unable to follow this reasoning of the Appellate Division.
Unemployment insurance contributions, to be sure, are trust funds under the jurisdiction of statutory trustees. Statutory trusts of that kind, however, are nothing new (cf. Decedent Estate Law, § 130; General Business Law, § 382-a; General Corporation Law, § 168; Lien Law, §§ 4-a, 13, 25, 25-a, 25-b, 36, 36-a, 36-b, 70-76; Insurance Law, §§ 125, 514; Real Property Law, § 233). Unlike trusts set up by wills or deeds of individuals, statutory trusts are enactments of the Legislature in which no "settlor" plays a part (see Restatement, Trusts, § 23, commentc). For example, the personal representative of a decedent who recovers damages in an action for wrongfully causing the decedent's death must hold that recovery to the use of statutory distributees (Central New York Coach Lines v. Syracuse HeraldCo., 277 N.Y. 110; see Weiner v. Specific Pharmaceuticals,298 N.Y. 346). But the defendant who pays the damages does not thereby constitute himself the settlor of a trust.
The fact is that in making the unemployment insurance contributions in question this claimant was simply paying an excise tax (Chamberlin, Inc., v. Andrews, 271 N.Y. 1, 10, affd. 299 U.S. 515; Matter of Cassaretakis [Miller], 289 N.Y. 119,126, 127, affd. sub nom. Standard Dredging Corp. v.Murphy, 319 U.S. 306) and, that being so, the Court of Claims was correct in holding the claim herein to have been barred by the time limitations prescribed by the Legislature in subdivision 4 of section 10 CTC of the Court of Claims Act (Reid v. Board ofSupervisors, 128 N.Y. 364; Aetna Ins. Co. v. Mayor of City ofNew York, 153 N.Y. 331; Liberty Bank of Buffalo v. City ofBuffalo, 241 App. Div. 323, affd. 265 N.Y. 543.)
Agreeing again with the Court of Claims, we hold that subdivision 6 of section 570 of the Labor Law does not establish an exclusive remedy for obtaining a refund of taxes paid under *Page 302 
compulsion of a void statute. The claimant, therefore, had the right to seek restitution in this proceeding. (New York R.T.Corp. v. City of New York, 275 N.Y. 258, 264.)
A practice question remains. Apparently the State's appeal to the Appellate Division had there been dismissed because the court looked upon its earlier order for a hearing on the merits by the Court of Claims as a mandate for recovery by the claimant against the State (275 App. Div. 725). If that viewpoint were sound, the final judgment of the Court of Claims could have been reviewed only on a direct appeal by the State to this court and the Appellate Division so held (Civ. Prac. Act § 590, subd. [1]). That ruling, we believe, was error.
All that was decided by the earlier order of the Appellate Division was that the claim on its face was sufficient and was not barred by the applicable Statute of Limitations. Of course, the Court of Claims was bound to accept the opinion of the Appellate Division as the law of the case. Nonetheless for that, however, the final judgment for the claimant was occasioned by the parties themselves through their "stipulation of agreed facts". Consequently subdivision (1) of section 590 of the Civil Practice Act had no application to this case and the dismissal by the Appellate Division of the State's appeal to that court was unjustified (see Leonhardt v. State of New York, 291 N.Y. 676;  Matter of Central Hanover Bank  Trust Co.
[Mullane-Vaughan], 298 N.Y. 902; Seventh Annual Report of N Y Judicial Council, 1941, pp. 523, 527).
The judgment appealed from should be reversed, with costs in all courts and the claim dismissed.
LEWIS, CONWAY, DESMOND, DYE, FULD and BROMLEY, JJ., concur.
Judgment reversed, etc. *Page 303